Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for domestic benefit based on an parent application 15/348,833 (now US Patent No. 11,010,806) filed on November 10, 2016. 


Claims 2 - 21 are pending in the application.
Claim 1 is cancelled. 
Claims 2 – 21 was subject to a restriction/election requirement and claim group II 
	(claims 12 – 21) were elected. 
Claim 12 is independent. 
This action is Non-final based on a first office action. 

	

Election/Restrictions

Restriction to one of the following inventions was required under 35 U.S.C. 121:

Group I, drawn to Claims 2 – 11 is directed a method of digital production using points of service with significantly different elements than Group II.  For example, Claim 2 discloses: determining a destination shipping location within a shipping area structure based, at least in part, on the physical location, selecting one or more metrics, are absent from claim Group II.
Group II, drawn to claim 12 - 21, which is directed to a method of production of a greeting card with an image and sentiment. Elements of claim 12 are significantly different elements than Group I. For example, an image identifier;  digital customization information; the image identifier is one of a plurality of image identifiers; plurality of image identifiers identifies a corresponding image of a plurality of images; and digital image information for the corresponding image, and card and sentiment are elements different than Group I.  Inventions I and II are related as subcombinations disclosed as usable together in a single combination and there would be a search burden of the dissimilar elements of the claim groups.   The inventions are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one Group is separately usable.  In the instant case, Group II has separate utility such as producing a card with a sentiment via an image identifier.   See MPEP § 806.05(d)
The examiner has required restriction between the combinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claims depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reasons apply: 
•	the inventions have acquired a separate status in the art in view of their different classification;
•	the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
•	the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries);
•	the prior art applicable to one invention would not likely be applicable to another invention; and/or
•	the inventions are likely to raise different non-prior art issues under 35 U.S.C. §101 and/or 35 U.S.C. §112, first paragraph.
A phone call was made to the attorney of record and Samuel Campbell, Reg. No. 42,381 and claim set 12 – 21 was elected.  The election was made with traverse. To reserve a right to petition, the election must be made with traverse. 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12 - 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20  of U.S. Patent No. 11,010,806. Although the claims at issue are not identical, they are not patentably distinct from each other because they are simple changes of a statutory category. A person of ordinary skill in the art would conclude that the invention defined in the claims at issue would have been an obvious variation of the invention defined in the claims of the U.S. Patent. Comparisons of selected claim 12, 18, and 19 in the instant application are shown in the following table.  A mapping of claims to those disclosed in the U.S. Patent No. 11,010,806 is as shown in the table; and the remaining claims of claim group 12 - 21 could also be mapped to similar claims in the patent. 
	
Claims in instant App: 17/321,693
Claims in US Patent 11,010,806
12. (New) A computer-implemented method, implemented in a computer system, comprising: receiving digital product information at the computer system, wherein the digital product information is received from a customization client of a customer, the digital product information is configured to facilitate production of a card by virtue of comprising an image identifier, and digital customization information, the image identifier is one of a plurality of image identifiers, each of the plurality of image identifiers identifies a corresponding image of a plurality of images and digital image information for the corresponding image, the digital image information for the corresponding image is configured to facilitate printing of the image on the card, and the digital customization information facilitates production of the card with a customization that implements a sentiment of the customer; selecting a selected production node from a plurality of production nodes; and communicating digital production information to the production node, wherein the digital production information is configured to facilitate production of the card by virtue of comprising the product information, the computer system is configured to communicate with each production node of the plurality of production nodes, and the communicating is configured to result in production, by the selected production node, of the card with the image and the sentiment.
18. (New) The computer-implemented method of claim 12, wherein each production node of the plurality of production nodes is located at a corresponding point-of-service of a plurality of points-of-service, and the selecting further comprises determining a destination physical location of a destination of the product, determining a destination location within a shipping area structure, using the destination physical location, wherein the shipping area structure is a hierarchical structure, and identifying the production node.

19. (New) The computer-implemented method of claim 18, wherein the identifying comprises: determining a point-of-service physical location for each point-of-service of the plurality of points-of-service; determining a corresponding point-of-service physical distance for each production node of the plurality of production nodes, wherein the corresponding point-of-service physical distance is defined by the destination physical location and the point-of-service physical location of the each production node; and determining a point-of-service location for the each point-of-service of the plurality of points-of-service, within the shipping area structure, wherein the point-of-service location is determined using the point-of-service physical location of the each production node.
A method, implemented in a computer system, comprising: obtaining product information, wherein the product information is configured to facilitate production of a product, and the product is a greeting card; selecting a production node from a plurality of production nodes, wherein each production node of the plurality of production nodes is located at a corresponding point of service of a plurality of points of service, the selecting comprises determining a destination physical location of a destination of the product, determining a destination location within a shipping area structure, using the destination physical location, wherein the shipping area structure is a hierarchical structure, and identifying the production node, the identifying comprises determining one or more production criteria, determining a point-of-service physical location for each point of service of the corresponding points of service, determining a corresponding point-of-service physical distance for each production node of the plurality of production nodes, wherein the corresponding point-of-service physical distance is defined by the destination physical location and the point-of-service physical location of the each production node, determining a point-of-service location for the each point of service of the corresponding points of service, within the shipping area structure, wherein the point-of-service location is determined using the point-of-service physical location of the each production node, determining a corresponding point-of-service logistical distance for the each production node, wherein the corresponding point-of-service logistical distance is a logistical distance within the shipping area structure that is defined by the destination location and the point-of-service location of the each production node, and identifying the production node based, at least in part, on the one or more production criteria, the corresponding point-of-service physical distances, and the corresponding point-of-service logistical distances, wherein the production node is identified such that the corresponding point-of-service logistical distance of the production node is less than the corresponding point-of-service logistical distance of any other production node of the plurality of production nodes; and communicating production information to the production node, wherein the production information is configured to facilitate production of the product by virtue of comprising information identifying the product, information identifying a first production system of the production node, information identifying a second production system of the production node, digital feature information, in a first digital format that is a pixel-oriented format, describing a feature of the product, and digital customization information, in a second digital format that is a vector-oriented format, describing a customization of the product, the computer system is configured to communicate with the each production node of the plurality of production nodes, and the communicating is configured to result in production of the product by the production node.  
3. The method of claim 1, wherein the production information comprises first product information configured to facilitate production of a feature of the product, and second product information configured to effect one or more customizations of the product, and the identifying is further based, at least in part, on the product, the feature, and the customization.

4. The method of claim 3, wherein the feature of the product is a reproduction of a hand-written sentiment.


	
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12, 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Silverbrook et al. (US PG Pub. No. 20050174605), herein “Silverbrook,” in view of Blanchard et al. (PG Pub. No. 20120307267), herein “Blanchard.” 



Regarding claim 12,
Silverbrook teaches a computer-implemented method, implemented in a computer system, comprising: (Abstract: “A system for delivering a greeting card using a form, the system including a computer system for determining information relating to at least one interactive element associated with the delivery of a greeting card, and an identity indicative of the at least one interactive element.”)  
receiving digital product information at the computer system, wherein the digital product information is received from a customization client of a customer, (Par. 0012: “…providing a document with details of a selection of available greeting cards, the document having at least one user-interactive element with which a user interacts to select a card using a sensing device adapted to transmit interaction data to a computer system; Par. 0017: “…obtaining a document with details of a selection of available greeting cards, the document having at least one user-interactive element with which a user interacts to select a card using a sensing device adapted to transmit interaction data to a computer system;…” Par. 0021: “Preferably, the step of including a message comprises selecting a message from a list of messages and the list is preferably provided in a further document which is printed after the card is selected, the further document having associated user-interactive elements for selection of the message. Alternatively or additionally, the step of including a message comprises recording a customised message applied with the device to a message region of the document by capturing associated interaction data transmitted during movement of the device.”) 
the digital product information is configured to facilitate production of a card by virtue of comprising an image identifier, (Par. 0020: “Preferably, the details are presented as a list of card categories and images of the greeting cards of each category are printed for viewing in a further document by selecting the respective category using the sensing device.” )
and digital customization information, the image identifier (Par. 0564: “Each supplier 501 has a number of categories 505 of greeting cards. Each category has a number of card images 525 and a number of card messages 507.” Par. 0565: “A customer 502 can create a customised card 508. Each customised card has a unique identifier 509, the date and time the card was created, the custom message handwritten by the user (stored as digital ink), and a fee.”  See also “tags” in Silverbrook as related to images.  See also “coded data” in Silverbrook. See also Claims 9, 15 and 16 in Silverbrook.  See also Blanchard and content type 216 that corresponds to an image, Par. 0042, 0046, 0047.) is one of a plurality of image identifiers, (tags) each of the plurality of image identifiers identifies a corresponding image of a plurality of images and digital image information for the corresponding image, (Par. 0026 – 0029: “In yet another aspect, there is provided a system for enabling selection and delivery of a greeting card, including: [0027] a printer for printing a document with coded data and details of available greeting cards; [0028] a sensing device for reading the coded data and transmitting interaction data, representing interaction of the sensing device with the coded data, to allow for selection of a card; and [0029] a computer system for receiving the interaction data from the device and transmitting the card to a recipient address.” Par. 0106: “In its preferred form, the netpage system relies on the production of, and human interaction with, netpages. These are pages of text, graphics and images printed on ordinary paper, but which work like interactive web pages. Information is encoded on each page using ink which is substantially invisible to the unaided human eye. The ink, however, and thereby the coded data, can be sensed by an optically imaging pen and transmitted to the netpage system.” See also Sliverbrook Par. 0130, 0131, and claims 9, 15, and 16.) 
the digital image information for the corresponding image is configured to facilitate printing of the image on the card, and the digital customization information facilitates production of the card with a customization that implements a sentiment of the customer; (Par. 0564: “Each supplier 501 has a number of categories 505 of greeting cards. Each category has a number of card images 525 and a number of card messages 507.” Par. 0583: “The Greeting Card main page 522, shown in FIG. 56, shows the greeting card categories 505. The user clicks on the desired category. If the user is registered with the greeting card supplier the Card Image List 525 is printed, as shown in FIG. 57. If the user is not already registered with the supplier a User Registration form is printed.” Par. 0551: “The netpage system provides an application whereby a user can create a customised greeting card by selecting an image and a greeting message, and adding a handwritten message. The card can be sent to the recipient either directly to their default netpage printer, or to their postal address.” Examiner’s Note – Blanchard also teaches the element of digital image information as job options in paragraphs 0008 – 0010, 0030, 0031, 0034 – 0037, 0047 wherein the print job includes printing context and set of capabilities include media size and/or image size.) 
communicating is configured to result in production, by the selected production node, of the card with the image and the sentiment. (Par. 0551: “The netpage system provides an application whereby a user can create a customised greeting card by selecting an image and a greeting message, and adding a handwritten message. The card can be sent to the recipient either directly to their default netpage printer, or to their postal address.” See Par. 0564, 0565, and 0584; and Figures 57 and 58.) 
Silverbrook does not teach selection of a production node (or printer) among the plurality of production nodes.  However, Blanchard does teach selecting a selected production node from a plurality of production nodes; and communicating digital production information to the production node, wherein the digital production information is configured to facilitate production of the card by virtue of comprising the product information, the computer system is configured to communicate with each production node of the plurality of production nodes, (Par. 0040: “In particular, application 202 and printing system 204 may enable the printing of digital media. For example, application 202 may provide a user interface (e.g., graphical user interface (GUI)) that allows a user to select one or more documents, images, and/or other files to be included in a print job. Alternatively, application 202 may perform batch-processing operations that create and schedule print jobs in the printing system with little to no user intervention. Par. 0041: “After a print job is created, application 202 may send the print job to printing system 203, where the print job is placed into a print queue (e.g., print queue 1 210, print queue z 212) by a spooling apparatus 226. For example, spooling apparatus 226 may assign the print job to a specific printer (e.g., printer 1 106, printer y 108) by placing the print job in the print queue for the printer. When printing system 204 subsequently determines that the printer is not busy, printing system 203 may send the print job to the printer. Alternatively, spooling apparatus 226 may place the print job into a print queue for a printing pool containing multiple physical printers. Once printing system 203 sees that a printer in the printing pool meeting certain criteria is available, printing system 203 may send the print job to the printer. Note the printer can be selected from the printing pool based on the load, availability, capabilities 220-222, and/or other attributes of printers in the printing pool.” Par. 0044: “Next, printing system 203 may obtain a set of capabilities (e.g., capabilities 220-222) associated with a printer in the printing system. For example, the printer may be selected by the user, application 202, and/or printing system 203 to execute the print job based on load, availability, capabilities 220-222, and/or other attributes associated with the printer. To obtain the printer's capabilities, printing system 203 may query the printer for the capabilities, or printing system 203 may retrieve the printer's capabilities from storage on print server 110, a network associated with printing system 203, and/or another component of the printing system.” See also Abstract, Par. 0046 and 0057.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of sending a file that has a customization of a message and an image selected among the plurality of images where a greeting card has text, graphics and images customized by a user where each image has a number, tag, identifier or coded data as in Silverbrook with printing digital media by selecting a printer in a printer spool according to attributes or capabilities of a certain printer as in Blanchard in order to have a system that automatically sets one or more job options for the print job based on the printing context and the set of capabilities and then automatically send a print job to a printer.


Regarding claim 13,
Silverbrook and Blanchard teach the limitations of claim 12 which claim 13 depends.  Blanchard also teaches selecting the selected production node is based, at least in part, on the product information. (Par. 0046: “Printing context 204 and the supported print settings (e.g., capabilities) may then be used by an analysis apparatus 208 in printing system 203 to automatically set one or more job options 224 for the print job. For example, analysis apparatus 208 may facilitate execution of the print job by selecting job options 224 that are both appropriate for printing context 204 and supported by the printer used to execute the print job.” Par. 0008: “Next, the system obtains a set of capabilities associated with a printer. The system then automatically sets one or more job options for the print job based on the printing context and the set of capabilities, wherein the one or more job options include a media size and a border size. Finally, the system sends the print job to the printer, where the print job is executed using the printer.”) 

Regarding claim 16,
Silverbrook and Blanchard teach the limitations of claim 12 which claim 16 depends.  Blanchard also teaches the digital production information further comprises digital feature information describing a feature of the card, the digital feature information for the feature is stored at each production node of the plurality of production nodes, and the digital feature information is used by the selected production node to produce the feature of the card. (Par. 0029: “The disclosed embodiments provide a method and system for performing a print job. The print job may include print data and/or one or more job options associated with the print data. The print job may be created by a print server and/or other device with functionality to communicate with a printer. After the print job is created, the print server may send the print job to the printer, and the printer may execute the print job by outputting the print data onto sheets of paper according to the job options in the print job.” Par. 0031: “One or more job options for the print job may then be automatically set based on the printing context and/or capabilities. For example, a media size and border size for the print job may be set based on one or more media and/or border sizes supported by the printer, the content type associated with the print job, and/or the regional setting associated with the application, the operating system/and or the device. Finally, the print job may be sent to the printer, where the print job is executed by the printer.” Par. 0032: “As shown in FIG. 1, the printing system includes a print server 110 and one or more printers (e.g., printer 1 106, printer y 108) connected to print server 110. The printers may correspond to network printers that are connected to print server 110 using a wired or wireless network connection.” Par. 0037, 0041, and 0049.) 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Silverbrook in view of Blanchard in further view of Chui et al. (US Patent No. 6657702), herein “Chui.” 


Regarding claim 14,
Silverbrook and Blanchard teach the limitations of claim 12 which claim 14 depends.  They do not teach sending digital information of each image to each production node. However, Chui does teach prior to the receiving the digital product information, sending the digital image information for the each image of the plurality of images to each of the plurality of production nodes. (Col. 17, lines 42 – 63: “To accomplish the former distribution task (sending prints of the digital image to the specified recipients), the image-alias association(s) specified by the user could be used to generate orders that are sent to a fulfillment enterprise that would be responsible for generating a print of the image and shipping a copy to each of the recipients represented by the selected distribution alias. The fulfillment enterprise either could be associated with a company that takes orders for image prints, or the fulfillment enterprise could be implemented as one or more independent organizations. As an example, the fulfillment enterprise could be a production facility that produces photographic prints from digital images and then sends the prints (using, for example, a postal or courier service) to the specified recipients. In this example, the front-end image ordering software would transmit electronically to the fulfillment enterprise various information, e.g., identifying the digital images to be printed, parameters for each digital print to be made (e.g., size, finish, number of copies, personal message, etc.), address information for each of the recipients, payment information, and the like, and then the fulfillment enterprise would utilize this information in fulfilling the order.” See also column 18.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of sending a file that has a customization of a message and an image selected among the plurality of images where a greeting card has text, graphics and images customized by a user where each image has a number, tag, identifier or coded data as in Silverbrook with printing digital media by selecting a printer in a printer spool according to attributes or capabilities of a certain printer as in Blanchard with sending parameters of each print to fulfillment enterprises before printing as in Chui in order to allow the fulfillment enterprise to decide whether independent organizations should fulfill the print order. (Col. 17, lines 50 – 51) 



Claim 15 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Silverbrook in view of Blanchard in further view of LaVigne et al. (US PG Pub. No. 20160077769), herein “LaVigne.” 

Regarding claim 15,
Silverbrook and Blanchard teach the limitations of claim 12 which claim 15 depends.  They do not teach the elements of claim 15 of determining one or more production criteria. However, LaVigne does teach the identifying comprises: determining one or more production criteria, wherein the one or more production criteria are identified based, at least in part, on at least a portion of the product information; and for each production node of the plurality of production nodes, for each production criteria of the one or more production criteria, determining whether the each production node meets each of the one or more production criteria, and in response to a determination that the each production node meets the each of the one or more production criteria, including the each production node a subset of production nodes, wherein the selecting selects the selected production node from the subset of production nodes.  (Par. 0384: “At block 1201, process 1200 begins. At block 1202, the global print management system determines a color reference for a particular printer type based on a desired output color. Because it is appreciated that different printer types may produce different types of color, an independent color reference is developed to which deviations may be measured. At block 1203, a color reference is stored for a particular print job. At block 1204, the print job is sent to one or more printers to be produced. At block 1205, the actual output is measured and compared to the stored color reference. In one example, the color space may be a design using the well-known ICC standard which reflects potential outputs for a particular digital press (e.g., the well-known HP indigo digital press). However, it should be appreciated that other standards may be used for designing color spaces for other digital press types.” Par. 0020, 0376, 0378, 0379, 0380.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of sending a file that has a customization of a message and an image selected among the plurality of images where a greeting card has text, graphics and images customized by a user where each image has a number, tag, identifier or coded data as in Silverbrook with printing digital media by selecting a printer in a printer spool according to attributes or capabilities of a certain printer as in Blanchard with determining one or more production criteria based on product information and selecting the production node (PSP) as in LaVigne in order to find the best print service provider (PSP) with the highest quality and lowest cost. (Par. 0016) 

Regarding claim 18,
Silverbrook and Blanchard teach the limitations of claim 12 which claim 18 depends.  They do not teach the elements of claim 18 of determining a physical location of the destination of the product. However, LaVigne does teach that each production node of the plurality of production nodes is located at a corresponding point-of-service of a plurality of points-of-service, and the selecting further comprises determining a destination physical location of a destination of the product, determining a destination location within a shipping area structure, using the destination physical location, (Par. 0018: “…the job may be shipped to any one of a number of locations, and thus printing by a single PSP at a particular location may be inefficient, as additional shipping costs may need to be incurred to distribute the printed product to the necessary locations. Further, to reduce the time necessary to ship the final printed product, it is appreciated that the print location may be optimized depending on the location to which the final product is to be shipped. In one embodiment, a global distributed print architecture is provided that optimizes an allocation of portions of print job to multiple print locations. Such a distributed allocation provides a more efficient way of fulfilling the print job, and thus may provide lower costs to the Enterprise customer while also increasing the overall utilization of the global network by using multiple print locations to service print jobs in parallel. Further, customers may receive the final printed product more quickly, as ship times may be reduced by optimizing print locations.” Par. 0224 – 0029: “Region Identification [0224] Using the “ship to” location, determines and records which region should process the order.”  [0225] 1. Input [0226] a. “ship to” address [0227] 2. Output [0228] a. distributed printing system zone [0229] 3. Selection Logic [0230] a. “ship to” country used to determine zone and PSP.”  Par. 0375: “For each portion of the job to be produced, a shipping zone is selected at block 722 to which the product is to be produced. At block 721, a service region identifier is generated based on the order identification. At block 725, a shipping order is processed and is generated at block 724 based on the order identifier. At block 727, the order is committed if all tasks associated with the order are completed.”   wherein the shipping area structure is a hierarchical structure, and identifying the production node.     (Par. 0052: "As shown in FIG. 2, a global print system 200 includes one or more Enterprise customers 201 A-201 E (collectively, 201) that create one or more jobs to be fulfilled by the global print system 100. These jobs may be created at one or more Enterprise customer centers 202A-202C through which jobs may be submitted. An example of such a customer center includes the PrintOne Customer Center available from Printable Technologies, but it should be appreciated that other customer center software may be used. System 200 includes a system 203 which performs job routing workflow functions that determine how print jobs will be processed within the global network. System 20 allocates the one or more jobs (or portions of jobs) to one or more PSPs to be produced. The PSP perform PSP workflow functions 204A-204D on the print jobs where the various jobs are produced. Further, fulfillment functions 205A-205E related to the jobs (e.g., billing and associated transactions) may be performed." Examiner's Note - LaVigne figure 2 shows the hierarchical structure of first a customer sending the job to an Enterprise Customer Center which then goes to a job routing workflow. The PSP workflows (204x) will then assign the jobs to individual fulfillment centers (205x).) 
 
Regarding claim 19,
Silverbrook, Blanchard, and LaVigne teach the limitations of claim 18 which claim 19 depends.   LaVigne also teaches determining a point-of-service physical location for each point-of-service of the plurality of points-of-service; determining a corresponding point-of-service physical distance for each production node of the plurality of production nodes, wherein the corresponding point-of-service physical distance is defined by the destination physical location and the point-of-service physical location of the each production node; and determining a point-of-service location for the each point-of-service of the plurality of points-of-service, within the shipping area structure, wherein the point-of-service location is determined using the point-of-service physical location of the each production node. (Par. 0021: "plurality of print service providers" Par. 0379: "FIG. 9 shows a flow chart of a process for determining pricing of a print job according to one embodiment of the present invention. According to one aspect of the present invention, a global print system optimizes the selection of print service providers based on their location or region in which they are located." Par. 0380: “FIG. 10 shows a flow chart of a process for allocating print jobs according to one embodiment of the present invention. As discussed above, a PSP may be selected based on a number of factors including the location of the PSP and the cost associated with producing and shipping the product to a particular destination. At block 1001, process 1000 begins. At block 1002, the global print management system determines, for an order entered into the system, a zone based on a shipping location for the printed product. At block 1003, the system determines a wholesale price for producing the print job based on the zone information. At block 1004, an optimum print provider is selected within that zone to produce the job or portion thereof.”)

Regarding claim 20,
Silverbrook, Blanchard, and LaVigne teach the limitations of claim 18 which claim 20 depends.   LaVigne also teaches determining one or more production criteria; determining a corresponding point-of-service logistical distance for the each production node, wherein the corresponding point-of-service logistical distance is a logistical distance within the shipping area structure that is defined by the destination location and the point-of-service location of the each production node; and identifying the selected production node based, at least in part, on the one or more production criteria and the corresponding point-of-service logistical distances, wherein the selected production node is identified such that the corresponding point-of- service logistical distance of the production node is less than a corresponding point-of-service logistical distance of any other production node of the plurality of production nodes. (Par. 0016: “According to one aspect of the present invention, print service providers (PSPs) compete based on cost to perform a particular print job. In one embodiment, the global print platform is adapted to allocate jobs based on minimum cost, thereby saving companies money by using such a system. Such costs may be dependent on one or more parameters, such as, for example, shipping, production, labor or other costs specific to the PSP. For example, it is realized that a more distributed system that prints product in an optimum location (e.g., closest to the print product consumer) can be determined in order to minimize shipping costs. Further, other optimizations may be determined based on, for example, production costs, currency value, and other parameters.”  Par. 0018: “Further, it is appreciated that current web-to-print systems (e.g., the well-known Printable System) allocate a single print resource to fulfill a single job. However, the job may be shipped to any one of a number of locations, and thus printing by a single PSP at a particular location may be inefficient, as additional shipping costs may need to be incurred to distribute the printed product to the necessary locations. Further, to reduce the time necessary to ship the final printed product, it is appreciated that the print location may be optimized depending on the location to which the final product is to be shipped. In one embodiment, a global distributed print architecture is provided that optimizes an allocation of portions of print job to multiple print locations.”  Par. 0024: “…the act of allocating the at least one first portion of the print job is in response to an act of determining a relative location of the first service provider to a destination of the at least one first portion of the print job. According to one embodiment of the invention, the act of allocating the at least one first portion of the print job is in response to an act of determining a shipping time for shipping the at least one first portion of the print job to a destination.” ) 


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Silverbrook in view of Blanchard in further view of Oneda et al. (US PG Pub. No. 20160127597), herein “Oneda.” 

Regarding claim 17,
Silverbrook and Blanchard teach the limitations of claim 12 which claim 17 depends.  They do not teach the elements of claim 15 of determining one or more production criteria. However, Oneda does teach the image identifier comprises a hash of the digital image information of the image corresponding to the image identifier. (Par. 0027: “…not only one postcard but also a plurality of postcards (postcards for which different images are used) may be used for one sender.” Par. 0030: “The preparation module 120 is configured to generate a print image, which is an image to be printed on a medium such as a postcard…”  Par. 0068: “The postcard information table 900 has a postcard ID field 910, an identification information (hash value) field 920, image feature values field 930, an expiration date field 940, and a movie URL field 950. In this illustrative embodiment, the postcard ID field 910 stores therein information (postcard ID: IDentification) for uniquely identifying a postcard.” Par. 0032: “In a storage device (for example, a postcard information table 900 shown in FIG. 9) of the application server 310 (the application server 1410, in the second illustrative embodiment), (1) image feature values may be stored in correspondence to the identification information, or (2) the image feature values may be stored in correspondence to the conversion information. Hereinafter (including the second illustrative embodiment), the ‘conversion information’ will be mainly exemplified. However, when the conversion information is referred to as the identification information before conversion, a case of using the identification information is described. When the identification information is used, the processing (for example, processing of generating a hash value) that is executed by the identification information conversion module 125.” 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of sending a file that has a customization of a message and an image selected among the plurality of images where a greeting card has text, graphics and images customized by a user where each image has a number, tag, identifier or coded data as in Silverbrook with printing digital media by selecting a printer in a printer spool according to attributes or capabilities of a certain printer as in Blanchard with determining one or more production criteria based on product information and selecting the production node (PSP) as in LaVigne with using a hash value to identify the image features of a printed card as in Oneda in order to keep the identification information confidential in the communication performed through the communication module 135. For instance, encryption processing, hash processing and the like may be exemplified. (Par. 0034) 


Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims pending resolving all intervening issues such as the double patenting rejections above. Reasons for allowance will be held in abeyance pending final recitation of the claims.  The prior art does not disclose: identifying a subset of production nodes of the plurality of production nodes based, at least in part, on the digital production information, wherein the selecting selects the selected production node from the subset of production nodes, and the identifying comprises determining one or more production criteria, wherein the one or more production criteria are identified based, at least in part, on at least a portion of the digital production information, determining whether the each production node meets the one or more production criteria, and in response to a determination that the each production node meets each of the one or more production criteria, including the each production node a subset of production nodes from which the selecting selects the selected production node.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Thomas-Lepore (PG Pub. No. 20170173889), herein "Thomas-Lepore teaches automatically selecting a printer based on job parameters, printer capability,  and printer location .  Par. 0009: “. The method may further include allocating the virtual print tray to one of the three-dimensional printers based on one or more criteria. The one or more criteria may include at least one of a printer capability, a printer location, a model feature for one or more of the computerized models, a priority of the virtual print tray, and a relationship among the computerized models in the virtual print tray and a number of other computerized models in one or more other virtual print trays.” Par. 0137: “the method 500 may include selecting a 3D printer from a plurality of printers, e.g., in response to a manual user input to a user interface. The selection of a 3D printer may also or instead be made automatically based on an aspect of one or more of the computerized models included in a print tray. Thus, for example, the selection may be made based on a feature size, a dimension, a print resolution, a color, a build material, and any other characteristics or parameters of a model.” 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116